                             Case 19-10289-LSS           Doc 805        Filed 07/15/19        Page 1 of 5




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                        Chapter 11

         IMERYS TALC AMERICA, INC., et al.,1                           Case No. 19-10289 (LSS)

                                                Debtors.               Jointly Administered

                                                                       Objection Deadline: August 5, 2019 at 4:00 p.m. (ET)
                                                                       Hearing Date: September 18, 2019 at 10:00 a.m. (ET)

                                      NOTICE OF INTERIM FEE APPLICATION

                         PLEASE TAKE NOTICE that on July 15, 2019, the Combined2 First Interim
         Fee Application Request of James L. Patton, Jr. as the Legal Representative for Future
         Talc Personal Injury Claimants and Young Conaway Stargatt & Taylor, LLP as Counsel
         to the Legal Representative for Future Talc Personal Injury Claimants for Allowance of
         Compensation and Reimbursement of Expenses for the Period From February 13, 2019
         Through May 31, 2019 (the “Application”) was filed with the United States Bankruptcy Court
         for the District of Delaware. In the Application, the Future Claimants’ Representative seeks
         interim allowance of fees in the amount of $100,435.00 and expenses in the amount of $1,372.65
         and YCST seeks interim allowance of fees in the amount of $661,497.50 and expenses in the
         amount of $6,207.62.

                        PLEASE TAKE FURTHER NOTICE that objections to the Application, if any,
         must be filed on or before August 5, 2019 at 4:00 p.m. (ET) (the “Objection Deadline”) with
         the United States Bankruptcy Court for the District of Delaware, 824 North Market Street, 3rd
         Floor, Wilmington, Delaware 19801.

                        PLEASE TAKE FURTHER NOTICE that you must also serve a copy of the
         objection so as to be received by the following parties on or before the Objection Deadline: (i) the
         Debtors, Imerys Talc America, Inc., 100 Mansell Court East, Suite 300, Roswell, Georgia 30076
         (Attn: Ryan J. Van Meter, Esq. and Alexandra Picard (ryan.vanmeter@imerys.com and
         alexandra.picard@imerys.com)); (ii) counsel to the Debtors, (a) Latham & Watkins LLP, 355
         South Grand Avenue, Suite 100, Los Angeles, California 90071-1560 (Attn: Jeffrey E. Bjork,
         Esq. and Helena G. Tseregounis, Esq. (jeff.bjork@lw.com and helena.tseregounis@lw.com)) and
         (b) Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street, Wilmington,
         Delaware 19801 (Attn: Mark D. Collins, Esq. (collins@rlf.com)); (iii) counsel to the FCR, Young

         1
           The Debtors in these cases, together with the last four digits of each Debtor’s federal taxpayer identification
         number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050) and Imerys Talc Canada Inc.
         (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
         2
           In light of the fact that James L. Patton, Jr., the legal representative for future claimants (the “Future Claimants’
         Representative” or “FCR”), is a member of the law firm of Young Conaway Stargatt & Taylor, LLP (“YCST”),
         which serves as counsel to the FCR, the FCR and YCST will be submitting combined fee applications in an effort to
         conserve costs. The FCR’s time and expense entries are distinguished from all other members of YCST.
24660421.1

         YCST01:10320379.3                                                                                  069131.1001
                             Case 19-10289-LSS   Doc 805     Filed 07/15/19   Page 2 of 5




         Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
         Delaware 19801 (Attn: Edwin J. Harron, Esq. and Robert S. Brady, Esq. (eharron@ycst.com and
         rbrady@ycst.com)); (iv) the Office of the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35,
         Wilmington, Delaware 19801 (Attn: Juliet M. Sarkessian, Esq. and Linda Richenderfer, Esq.
         (juliet.m.sarkessian@usdoj.gov and linda.richenderfer@usdoj.gov)); (v) the Fee Examiner: M.J.
         Renick & Associates LLC, 51 Seacord Road, New Rochelle, NY 10804 (Attn: M. Jacob Renick,
         CPA, CIRA, CFE (jrenick@mjrenick)); and (vi) counsel to the Official Committee of Tort
         Claimants, Robinson & Cole LLP, 1000 N. West Street, Suite 1200, Wilmington, Delaware
         19801 (Attn: Natalie D. Ramsey, Esq. and Mark A. Fink, Esq. (nramsey@rc.com and
         mfink@rc.com)).

                     PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER
         THE APPLICATION WILL BE HELD ON SEPTEMBER 18, 2019 AT 10:00 A.M. (ET)
         BEFORE THE HONORABLE LAURIE SELBER SILVERSTEIN, U.S. BANKRUPTCY
         JUDGE, U.S. BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 NORTH
         MARKET STREET, 6TH FLOOR, COURTROOM NO. 2, WILMINGTON, DELAWARE
         19801.

                      PLEASE TAKE FURTHER NOTICE that if you fail to respond on or before the
         Objection Deadline, the Court may approve the Application without further notice or hearing.

         Dated: July 15, 2019                    YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                  /s/ Edwin J. Harron
                                                 Robert S. Brady (No. 2847)
                                                 Edwin J. Harron (No. 3396)
                                                 Sharon M. Zieg (No. 4196)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Email: rbrady@ycst.com
                                                 Email: eharron@ycst.com
                                                 Email: szieg@ycst.com

                                                 Counsel to the Future Claimants’ Representative




24660421.1
                                                         2
         YCST01:10320379.3                                                               069131.1001
                             Case 19-10289-LSS           Doc 805        Filed 07/15/19        Page 3 of 5




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                         Chapter 11

         IMERYS TALC AMERICA, INC., et al.,1                            Case No. 19-10289 (LSS)

                                                Debtors.                Jointly Administered

                                                                       Objection Deadline: August 5, 2019 at 4:00 p.m. (ET)
                                                                       Hearing Date: September 18, 2019 at 10:00 a.m. (ET)

         COMBINED2 FIRST INTERIM FEE APPLICATION REQUEST OF JAMES L. PATTON,
          JR. AS THE LEGAL REPRESENTATIVE FOR FUTURE TALC PERSONAL INJURY
          CLAIMANTS AND YOUNG CONAWAY STARGATT & TAYLOR, LLP AS COUNSEL
            TO THE LEGAL REPRESENTATIVE FOR FUTURE TALC PERSONAL INJURY
         CLAIMANTS FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
         EXPENSES FOR THE PERIOD FROM FEBRUARY 13, 2019 THROUGH MAY 31, 2019

         Name of Applicants:                                             James L. Patton, Jr. and
                                                                         Young Conaway Stargatt & Taylor, LLP

         Authorized to Provide Professional Services as:                 The FCR and Counsel to the FCR

         Date of Retention:                                              Nunc Pro Tunc to February 13, 2019

         Period for Which Compensation
         and Reimbursement is Sought:                                    February 13, 2019 to May 31, 2019

         Amount of Compensation Sought
         as Actual, Reasonable and Necessary:                            $761,932.50
                                                                         (FCR’s Share: $100,435.00)
                                                                         (YCST’s Share: $661,497.50)

         Amount of Expense Reimbursement
         Sought as Actual, Reasonable and Necessary:                     $7,580.27
                                                                         (FCR’s Share: $1,372.65)
                                                                         (YCST’s Share: $6,207.62)

         1
           The Debtors in these cases, together with the last four digits of each Debtor’s federal taxpayer identification
         number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050) and Imerys Talc Canada Inc.
         (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
         2
           In light of the fact that James L. Patton, Jr., the legal representative for future claimants (the “Future Claimants’
         Representative” or “FCR”), is a member of the law firm of Young Conaway Stargatt & Taylor, LLP (“YCST”),
         which serves as counsel to the FCR, the FCR and YCST will be submitting combined fee applications in an effort to
         conserve costs. The FCR’s time and expense entries are distinguished from all other members of YCST.

24660421.1

         YCST01:10320379.3                                                                                  069131.1001
                        Case 19-10289-LSS        Doc 805        Filed 07/15/19     Page 4 of 5




             SUMMARY OF THE FCR’S FEE APPLICATIONS FOR THE INTERIM FEE PERIOD

   Monthly Fee       Period     Total Fees       Total         CNO Filing    Amount of      Amount of      Amount of
    Application     Covered     Requested      Expenses         Date &      Fees Paid or    Expenses        Holdback
   Filing Date &                               Requested       Docket No.    to be Paid    Paid or to be   Fees Sought
    Docket No.                                                                 (80%)       Paid (100%)       (20%)
       6/20/19      2/13/19 -                                   7/11/19
                                $100,435.00    $1,372.65                    $80,348.00      $1,372.65      $20,087.00
      D.I. 722       5/31/19                                    D.I. 791
                   TOTALS       $100,435.00    $1,372.65                    $80,348.00      $1,372.65      $20,087.00

              SUMMARY OF YCST’S FEE APPLICATIONS FOR THE INTERIM FEE PERIOD

   Monthly Fee       Period     Total Fees       Total         CNO Filing    Amount of      Amount of      Amount of
    Application     Covered     Requested      Expenses         Date &      Fees Paid or    Expenses        Holdback
   Filing Date &                               Requested       Docket No.    to be Paid    Paid or to be   Fees Sought
    Docket No.                                                                 (80%)       Paid (100%)       (20%)
       6/20/19      2/13/19 -                                   7/11/19
                                $661,497.50    $6,207.62                    $529,198.00     $6,207.62      $132,299.50
      D.I. 722       5/31/19                                    D.I. 791
                   TOTALS       $661,497.50    $6,207.62                    $529,198.00     $6,207.62      $132,299.50

                          YCST’S STATEMENT PURSUANT TO UST GUIDELINES

         The following statements by YCST address the questions set forth under section C.5 of the
         Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed
         Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (the “UST Guidelines”):

                    C.5(a)      During the fee period, YCST did not agree to any variations from, or
                                alternatives to, its standard or customary billing rates, fees, or terms
                                pertaining to this engagement.

                    C.5(b)      The fees sought by YCST in this application are not more than 10% higher
                                than the fees budgeted pursuant to the original budget provided by YCST
                                to the FCR.

                    C.5(c)      The professionals included in this application did not vary their hourly rate
                                based on the geographic location of the bankruptcy cases.

                    C.5(d)      This application does not include any fees dedicated to revising time
                                records or preparing and revising invoices that would not normally be
                                compensable outside of bankruptcy.

                    C.5(e)      This application includes approximately 0.80 hours with a value of
                                $724.00 spent by YCST to ensure that the time entries subject to this
                                application comply with the Local Rules of Bankruptcy Practice and
                                Procedure of the United States Bankruptcy Court for the District of
                                Delaware and do not disclose privileged or confidential information. This


24660421.1
                                                           2
                          Case 19-10289-LSS             Doc 805        Filed 07/15/19        Page 5 of 5




                                   review and any revisions associated therewith are a necessary component
                                   of YCST’s preparation of fee applications.

                      C.5(f)        YCST did not increase its hourly billing rates during the fee period.

                                         YCST’S BLENDED RATE SCHEDULE

         YCST’s hourly rates for bankruptcy services are comparable to the hourly rates charged in
         complex chapter 11 cases by comparably skilled bankruptcy attorneys. In addition, YCST’s
         hourly rates for bankruptcy services are comparable to the rates charged by the firm, and by
         comparably skilled practitioners in other firms, for complex corporate and litigation matters,
         whether in court or otherwise, regardless of whether a fee application is required. By way of
         example, YCST’s blended hourly rates for attorneys and paraprofessionals in the Corporate
         Counseling and Litigation, Business Planning, and Intellectual Property Litigation sections of the
         firm for the prior calendar year were as set forth below. YCST believes that the services
         performed by those three sections of the firm are comparable to the services performed in the
         Bankruptcy and Corporate Restructuring section. Also included below is 2018 blended hourly
         rate information for all sections of the firm, excluding the Bankruptcy and Corporate
         Restructuring section and the Personal Injury and Workers’ Compensation section.

         Category of                                             Blended Hourly Rate
         Timekeeper                      Billed                           Billed                            Billed
                                 In Comparable Practice           Firm-Wide for Preceding              This Application
                                   Areas for Preceding                Calendar Year4
                                     Calendar Year3
         Partner                          $800                                 $667                         $873.79
         Counsel                          $514                                 $465                         $600.00
         Associate                        $417                                 $414                         $439.65
         Paralegal                        $240                                 $195                         $279.27
            Aggregated:                   $542                                 $487                         $700.89




         3
            This column reflects the blended 2018 rates charge by the firm for complex corporate and litigation matters in the
         following sections of the firm: Corporate Counseling and Litigation, Business Planning, and Intellectual Property
         Litigation.
         4
             This column excludes blended hourly rates for the Bankruptcy and Corporate Restructuring section and the
         Personal Injury and Workers’ Compensation section.

24660421.1
                                                                  3
